Citation Nr: 1441063	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  08-22 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied service connection claim for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a disability of the right upper extremity (claimed as a right hand or wrist disorder), to include cervical radiculitis.

5.  Entitlement to service connection for a disability of the left upper extremity (claimed as a left hand or wrist disorder), to include cervical radiculitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1978 to February 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The case was previously before the Board in March 2011.  The Board dismissed the Veteran's claim for entitlement to service connection for depressive disorder and reopened his claim for entitlement to service connection for a disability manifested by dizziness.  The Board granted the Veteran's claim for a higher rating for his service-connected nasal disability, in part, from May 7, 2002, to May 7, 2003, and denied an increased rating for the rest of the period on appeal.  The Board remanded the reopened claim and the other issues noted above.  In a September 2013 rating decision, the RO granted entitlement to service connection for headaches with dizziness.  As service connection was granted in full for the Veteran's claim for entitlement to service connection for a disability manifested by dizziness, the claim is no longer before the Board.  The Board also finds that there was substantial compliance with the mandates of the March 2011 remand for the reasons discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In November 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The Board notes that evidence was added to the Veteran's VBMS file following the most recent supplemental statement of the case in September 2012.  The evidence includes medical evidence which is duplicative of evidence previously of record and medical evidence that does not relate to the issues before the Board.  Therefore, the Board finds that it may proceed to adjudicate the appeal. 

The Veteran has raised the issue of entitlement to service connection for a disability secondary to exposure to contaminated water.  The Veteran's service records indicate he served at Camp Lejeune.  The issue of entitlement to service connection for a disability secondary to exposure to contaminated water has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The reopened issue of entitlement to service connection for a left knee disability and the issue of entitlement to service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 1985 rating decision denied the appellant's claim of entitlement to service connection for a left knee disability; the Veteran did not file a timely substantive appeal of the decision.

2.  Evidence submitted subsequent to the December 1985 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a left knee disability.

3.  The preponderance of the evidence shows that the Veteran does not have a current low back disability that was caused by or related to active military service.

4.  The preponderance of the evidence shows that the Veteran does not have a current right upper extremity disability that was caused by or related to active military service.

5.  The preponderance of the evidence shows that the Veteran does not have a current left upper extremity disability that was caused by or related to active military service.


CONCLUSIONS OF LAW

1.  The December 1985 rating decision is final as to the claim of service connection for a left knee disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  A low back disability was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  A right upper extremity disability was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  A left upper extremity disability was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

As to the Veteran's claim to reopen his claim for entitlement to service connection for a left knee disability, that claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2012 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims for entitlement to service connection for a low back disability, a right upper extremity disability and a left upper extremity disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in October 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  The Board notes that the letter was not fully scanned in the Veteran's VBMS claims file.  Regardless, the Veteran received additional notice in April 2011 that fully satisfied the duty to notify provisions.  Although this letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since the claim was readjudicated thereafter, and an additional supplemental statement of the case (SSOC) was provided to the appellant.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file, including the VA treatment records from September 2006 to August 2009, in compliance with the Board's remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In regard to the Veteran's low back and left upper extremity, as discussed below, the Board finds that the evidence does not establish an "in-service event, injury or disease," and there is no indication that any current disabilities are related to an in-service event.  In regard to the Veteran's right upper extremity disability, although he had some complaints relating to his right thumb in service, he does not have any currently diagnosed disabilities relating to his right thumb.  There is also no indication that any currently diagnosed right upper extremity disabilities are related to service.  As discussed below, although the Veteran has asserted that he has low back and right and left upper extremity disabilities that are related to service, the Board finds that as a lay person, he is not competent to opine as to a nexus for a condition as complex as arthritis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, the Board finds that VA does not have a duty to provide VA examinations in regard to the Veteran's claims for entitlement to service connection for a low back disability or right or left upper extremity disabilities.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  New and Material Evidence

In a December 1985 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a left knee condition.  The RO noted that an April 1985 X-ray of the left knee was unremarkable.  The Veteran found service connection for a left knee condition was not shown by the evidence of record.  The Veteran did not appeal this matter, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period. See 38 C.F.R. § 3.156(b).  Accordingly, the December 1985 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.

Since the December 1985 rating decision, new evidence has been added to the claims file including a July 2008 VA X-ray report of the left knee.  The X-ray report indicates there were mild degenerative changes of the left knee joint.  The conclusion was the Veteran had mild degenerative knee joint disease.  This evidence is new, in that it was not previously of record at the time of the December 1998 rating decision.  The evidence relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran has a left knee disability.  In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element in order for the claim to be reopened and the duty to provide an examination triggered.  As the Veteran has now been diagnosed with a left knee disability, the Board finds the July 2008 VA X-ray report is sufficient to reopen the claim.  The X-ray report relates to an unestablished fact necessary to substantiate the claim and is thus material.  Accordingly, the claim for entitlement to service connection for a left knee disability is reopened.


II.  Service Connection Claims

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Low Back

The Veteran asserts that he has a low back disability that is related to service.  In a July 2008 substantive appeal, the Veteran stated that there was evidence of trauma in the military to his back.  At the November 2010 hearing, the stated that he hurt his back when he was assaulted by a mob of eight fellow service members.  See Hearing Transcript (Tr.) at 3.  He also stated that he hurt his back when he ran into a wall during an operation with a smoke screen.  See Tr. at 4.

The Veteran's VA treatment records indicate he has reported having low and mid-back pain and that he has athralgias.  An October 2011 VA treatment record indicates the Veteran had back pain for four years.  A November 2011 VA treatment record indicates the Veteran reported having pain in the central back that began four months ago without an inciting event.  He reported having several similar episodes in his life lasting weeks to months.  The assessment was chronic episodic thoracic pain.  A May 2012 VA treatment record reflects that the Veteran had chronic episodic thoracic pain, likely due to either thoracic discogenic pain or intermittent costovertebral dysfunction.  Plain film imaging showed the thoracic spine was normal.  The Veteran also had low lumbar pain.  Although pain alone is not a disability, as the Veteran has been tentatively diagnosed with intermittent costovertebral dysfunction and athralgias, the Veteran has a disability for VA purposes.  

The Board finds that a preponderance of the evidence is against a finding that the Veteran has a back disability that is related to service.  The Veteran's service treatment records are silent for any complaints or treatment relating to the back.  A January 1981 discharge examination report indicates the Veteran's spine was normal.  

In February 1983, the Veteran filed claims for service connection for a nose condition, headaches, and dizziness.  An April 1985 VA treatment record noted that the Veteran was involved in a motor vehicle accident and complained of hitting the windshield.  He complained of sustaining injuries to the upper back, shoulder, left knee and right thumb.  An April 1985 X-ray of the cervical spine showed an unremarkable cervical spine without evidence of acute abnormalities or degenerative changes. An August 1985 VA examination report reflects the Veteran stated that he hurt his nose and left hip-knee in service.  Significantly, although the Veteran filed a claim for VA benefits in February 1983, he did not reference any back injuries.  Although the Veteran filed several claims to reopen his claim for the nose condition and headaches, he did not refer to a low back problem until his October 2006 claim.  The first record of a complaint of a back problem is a September 2006 VA treatment record, more than 25 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

At the November 2010 hearing, the Veteran asserted that he has had low back pain since service.  However, the Board finds that the assertion is not credible.  The Veteran's discharge examination report indicates his spine was normal.  He did not have any complaints relating to his back in service.  The Veteran pursued VA disability claims from February 1983 but did not indicate he had any back complaints.  The first record of complaints relating to his back is in 2006.  Additionally, the October 2011 VA treatment record indicates the Veteran had back pain for four years, which is inconsistent with the Veteran's assertion that he has had back pain since service.  As the Veteran's assertion is inconsistent with the evidence of record, the Board finds his assertion that he has had back pain since service to be less than credible.  The Veteran is competent to report having back pain in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran's service treatment records do not support his statement that he had back pain and service, and the competent, credible evidence of record does not show that the Veteran had continuity of symptoms from service.  

The appellant has contended that he has a low back disability that is related to service.  The Veteran is competent to report symptoms such as pain; however, he has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although a lay person may be competent to report the etiology of or diagnose a disability, a low back disability is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  There is no other evidence of record indicating a nexus between a current low back disability and service.  The evidence also does not show the Veteran a low back disability within one year of service.

In conclusion, the Board finds that a preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a low back disability.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right and Left Upper Extremities

The Veteran asserts that he is entitled to service connection for disabilities of the right and left upper extremities, including cervical radiculitis.  For the reasons that follow, the Board finds that service connection is not warranted. 

The Veteran has complained of multiple athralgias in the left shoulder, wrists and thumbs.  See June 2007 VA treatment record.  An April 2004 VA treatment record noted the Veteran had a left rotator cuff tear and cervical radiculopathy.  A July 2008 right shoulder X-ray reflects the Veteran had mild to moderate degenerative change at the right AC joint.  A July 2008 right wrist X-ray indicates the Veteran had no significant or minor abnormality.  There were no fractures or dislocations.  The bony alignment and joint spaces were preserved.  The Board finds the overall evidence shows the Veteran had left and right shoulder disabilities.  Therefore, the Veteran had right and left upper extremity disabilities for VA purposes during the period on appeal.

The Board finds that a preponderance of the evidence is against a finding of a nexus between the current right and left upper extremity disabilities and service.  At the November 2010 hearing, the Veteran asserted that he hurt his wrist when he was assaulted by a mob of eight people.  See Tr. at 3.  He also stated that he hurt his wrist when he ran into a wall during a smoke screen operation.  See Tr. at 4.

The Veteran's service treatment records are silent for any complaints or treatment  relating to the shoulders.  A June 1978 enlistment examination report reflects that the Veteran's upper extremities and spine were normal.  A May 1979 service treatment record reflects that the Veteran had calluses cut down on the third finger of his left hand.  There was a possible buildup around an old splinter removed) site routinely dressed.  In a June 1979 service treatment record, the Veteran complained of irritation from the callus of his third finger on the left hand.  The assessment was callus with surrounding tissue.  Another June 1979 record indicates the Veteran had a wart on the second finger of the left hand and the first finger of the right hand.

A July 1980 service treatment record indicates the Veteran complained of soreness in the right thumb from one year ago.  He had pain and tenderness increase with hand usage.  On examination, there was no evidence deformity or edema, and good range of motion without pain on range of motion.  The impression was minor sprain of the right thumb.

The Veteran's January 1981 discharge examination report indicated the Veteran's upper extremities and spine were normal.

As noted above, in February 1983, the Veteran filed claims for service connection for a nose condition, headaches, and dizziness.  He did not refer to any upper extremity conditions.  

An April 1985 VA X-ray report reflects that the left shoulder showed no evidence of fracture or subluxation or periatricular calcifications.  The April 1985 VA treatment record noted that the Veteran was involved in a motor vehicle accident and complained of hitting the windshield.  He complained of sustaining injuries to the upper back, shoulder, left knee and right thumb.  

A March 2002 New England Baptist Hospital record reflects that the Veteran was treated after he developed neck and shoulder pain after pulling a container at work at Waste Management.  He denied any history of neck and shoulder problems in the past.  He denied any numbness or tingling of his upper extremities.  He denied any long-standing illnesses.

A March 2004 New England Baptist Hospital record indicates the Veteran had complaints of left shoulder and upper back pain that started when he helped his partner lift some garage into the truck and used his left arm to lift himself into the driver seat.  He reported having pain again in his left shoulder and neck pain radiating to the left shoulder down to the left hand with occasional numbness of the first three fingers.  He reported a history of an upper back injury sometime at the beginning of last year.  He reported left shoulder injuries dating back to 2001 and 2003.  A shoulder and cervical spine X-ray showed no acute abnormality.  The assessment was radiculitis of the cervical spine and left shoulder strain.  

Another March 2004 New England Baptist Hospital record reflects that the Veteran reported having left/arm shoulder pain over the course of 2001 to 2003.  He reported an incident in 2001 where he was pushing a heavy bucket of material with the shoulder and he felt pain.  The assessment was left shoulder rotator cuff tendonitis with subacromial bursitis and cervical radiculopathy of the left arm.

An April 2004 New England Baptist Hospital Operative Report reflects that the Veteran had an arthroscopy of the left shoulder, debridement of labral tear, debridement of undersurface rotator cuff tear, subacromial decompression, and arthroscopic rotator cuff repair.

A February 2005 private record from R.N., M.D., indicates the Veteran reported having five work related injuries over five years.  Dr. R.N. stated these involved injuries with chronic residuals to the right knee, right wrist, lower neck, and left wrist and thumb.  Dr. R.N. found the Veteran had significant functional limitations in his left shoulder, and chronic injuries of the right wrist and lower cervical spine.

A June 2007 VA treatment record indicates the Veteran had multiple arthralgias.  He reported he originally sustained multiple injuries in a motor vehicle accident in approximately 1981.  He reported that since that injury, his left shoulder was limited in range of motion and he began having more pain in the left shoulder in approximately 1996 when he took a job as a garbage disposal working and required left rotator cuff surgery.  He reported that since a fall in 2003 and reported bulging discs at C5-7, he had experienced paresthesias in the left thumb to elbow.  The Veteran stated that prior to the motor vehicle accident he had full range of motion/ strength in his shoulders, but had bilateral wrist pain from multiple sprains in both wrists/thumbs while in service.  The VA record reflects that the Veteran continued to have significant pain particularly in the left shoulder.

Although the Veteran has asserted that he has pain in his right and left upper extremities since service, the Board finds his assertion to be less than credible.  The statement he made in June 2007 that he had multiple athralgias due to a motor vehicle accident in approximately 1981, the year he was discharged from service, is inconsistent with the April 1985 VA treatment record indicating he had a motor vehicle accident then, four years after his discharge from service.  The New England Baptist Hospital records indicate he injured his cervical spine and right and left upper extremities at work in the early 2000s, thirty years after his discharge from service.  The March 2002 New England Baptist Hospital record reflects that the Veteran specifically denied any history of neck or shoulder problems, numbness or tingling of his upper extremities, or any long-standing illnesses.  The Veteran's discharge examination report indicates his upper extremities were normal.  The April 1985 VA X-ray report reflects that the left shoulder showed no evidence of fracture or subluxation or periatricular calcifications.  The Veteran pursued claims for disability benefits at the RO and Board in the 1990s, but he did not refer to any upper extremity problems that were related to service.  The Veteran's assertion that he has had right and left upper extremity pain since service is inconsistent with the evidence of record, including statements he made prior to the time he filed the service connection claim.  Accordingly, the Board finds that the Veteran's assertion that he has had symptoms of pain in his right and left upper extremities since service is less than credible.  The Board finds that the competent, credible evidence of record does not show that the Veteran had continuity of symptoms from service.  

The July 1980 service treatment record indicated the Veteran had a minor sprain of the right thumb.  Although the Veteran has complained of thumb pain, there is no evidence he was diagnosed with a right thumb disability during the period on appeal.  The Veteran is competent to report pain, but as a lay person, is not competent to report that he has a right thumb disability.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  Without a current showing of a right thumb disability, service connection is not warranted in this matter.  Additionally, the Veteran's discharge examination report indicated his upper extremities were normal and he as discussed above, the Board finds the Veteran's assertion that he had pain in his right upper extremities since service, including pain in the right thumb, to be less than credible.  The Board also notes that the service treatment records indicate the Veteran had calluses and a wart on his left hand, but the Veteran has not asserted that he has any skin problems on his left hand.

The Veteran has contended that he has right and left upper extremity disabilities, to include cervical radiculitis, that are related to service.  The Veteran is competent to report symptoms such as pain; however, he has not been shown to have the experience, training, or education necessary to make an etiology opinion as to the claimed disabilities.  Although a lay person may be competent to report the etiology of or diagnose a disability, degenerative changes and cervical radiculopathy are not the type of disorders which are susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  There is no other evidence of record indicating a nexus between a current right or left upper extremity disability and service.  The evidence does not show the Veteran had any right and left upper extremity disabilities within one year of service.  

In conclusion, the Board finds that a preponderance of the evidence is against the Veteran's claims for entitlement to service connection for right and left upper extremity disabilities, to include cervical radiculitis.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a disability of the right upper extremity (claimed as a right hand or wrist disorder), to include cervical radiculitis is denied.

Entitlement to service connection for a disability of the left upper extremity (claimed as a left hand or wrist disorder), to include cervical radiculitis is denied.


REMAND

In regard to the Veteran's reopened claim for entitlement to service connection for a left knee disability and his claim for entitlement to service connection for a right knee disability, the Board finds the claims must be remanded for a VA examination.  As discussed above, the July 2008 VA X-ray report found the Veteran had mild degenerative knee joint disease of the left knee.  A July 2008 X-ray report of the right knee also reflects that the Veteran has mild degenerative right knee joint disease.  

A May 1979 service treatment record reflects that the Veteran complained of tenderness and soreness in the area lateral and distal to the knee cap (patella).  The Veteran stated that he feels a "pop" upon long walk or excessive physical exertion. He was informed to stay away from such activities for seven days.  The knee was wrapped with elastic bandages.  The service record does not specify which knee was treated.  As the Veteran applied for service connection for a left knee disability much earlier than a right knee disability, it seems likely the May 1979 service treatment record refers to the left knee.  However, as the record does not specify which knee was treated, it could refer to either knee.  As the Veteran has current right and left knee disabilities and complained of tenderness and soreness in the knee cap during service, the Board finds that a VA examination is necessary to determine whether the Veteran's current knee disabilities are related to his in-service knee complaints.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006),

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the following:

(a)  Identify all right and left knee disabilities, to include joint disease.

(b)  Provide an opinion as to whether it is at least as like as not (at least as 50 percent probability) that the Veteran has a left and/or right knee disability, to include joint disease, that is related to service.

Forward the claims file to the VA examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a right and/or left knee disability.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


